Citation Nr: 0336056	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the post operative residuals of a hydrocelectomy.  

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  

3.  Entitlement to an effective date earlier than October 20, 
1999, for a 10 percent evaluation for the postoperative 
residuals of a hydrocelectomy.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  



REMAND

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The United States Court of Appeals for 
Veterans Claims (Veterans Claims Court) has noted that VCAA 
requires VA to tell the veteran what he must submit to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  The Board's initial review does 
not disclose any such communication.  The veteran must be 
notified as to what he must submit to substantiate his 
claims.  

In a February 2001 rating decision, the RO granted a 10 
percent rating for residuals of a left hydrocelectomy, 
effective October 20, 1999.  In the same decision, the RO 
found that it had not received new and material evidence to 
reopen the claim for service connection for a foot disorder.  
In a December 2001 notice of disagreement, the veteran stated 
that he wished to appeal the effective date of the service-
connected left testis disorder; that is, the 10 percent 
rating for the service-connected residuals of a left 
hydrocelectomy.  He also expressed his disagreement with the 
decision on the foot disorder, stating that he believed he 
should be compensated.  The RO has not issued a statement of 
the case in response to these items in the notice of 
disagreement.  The Veterans Claims Court has held that where 
a claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The veteran contends that he has urinary dysfunction as a 
result of the service-connected postoperative residuals of a 
left hydrocelectomy, and that these symptoms warrant a higher 
evaluation.  He also contends that he has impotence as a 
result of the service-connected postoperative residuals of 
the left hydrocelectomy.  Whether one medical disability 
causes another raises a question of medical etiology, which 
requires competent evidence from a trained medical 
professional.  38 C.F.R. § 3.159 (2003); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, on remand, as 
required by VCAA, VA will attempt to obtain a medical opinion 
on point.  38 U.S.C.A. § 5103A(d) (West 2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for a 
genitourinary examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be done.  The examiner 
should respond to the following 
questions:
?	Is it as likely as not that the 
veteran is impotent?  
?	Is it as likely as not that any 
impotence is due to the residuals of 
a left hydrocelectomy?  
?	Is it as likely as not that the 
veteran's claimed urinary 
symptomatology is the result of the 
left hydrocelectomy?  
?	Describe all residuals of the left 
hydrocelectomy which the veteran may 
have, particularly addressing any 
incontinence, urinary frequency or 
other voiding dysfunction.  If he 
does not have any residuals, the 
examiner should so state.  

3.  The RO should issue a SOC on the 
issues of (1) entitlement to an effective 
date, earlier than October 20, 1999, for 
the 10 percent evaluation for the post 
operative residuals of a hydrocelectomy; 
and (2) whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for a 
foot disorder.  The veteran should be 
informed that these issues will be 
considered by the Board only if they are 
perfected by the filing of a timely and 
adequate substantive appeal following the 
issuance of the SOC.

4.  The RO should readjudicate this case 
in light of any evidence added to the 
record since the SOC which was issued in 
November 2002.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental SOC.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



